DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Aldridge on 02/17/2022.

The application has been amended as follows: 

6. (Currently Amended) A system comprising: 
an interchangeable sensor module configured to monitor an air sample for one or more characteristics; and 
an enclosure comprising an enclosure inlet opening and enclosing the interchangeable sensor module, a power module configured to supply power, a communication module configured to establish a wireless communication channel over a network with a host, and a controller configured to manage the interchangeable sensor module and to send measurement data to the host by way of the wireless communication channel, wherein the interchangeable sensor module is configured to removably couple to the controller and the power module, and wherein: 
the interchangeable sensor module comprises: 
a sensor module body; 
a plurality of air quality sensors positioned within the sensor module body; and
 a sensor module inlet port through the sensor module body; 
when the interchangeable sensor module is removably coupled to the controller and the power [[monitor]] module, the sensor module inlet port extends through the enclosure inlet opening and into an ambient environment external to the enclosure; 
a first air quality sensor of the plurality of air quality sensors comprises an active sampling mechanism; and 


Allowable Subject Matter
Claims 6, 7, 9, 10, 12-14, 21, 35-43, 45, 46, and 48-50 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 6 and 41, the features of the interchangeable sensor module having a body containing multiple sensors which is a separate element form the system enclosure, and the interchangeable sensor module inlet port extending through the enclosure inlet opening in combination with the remaining claim limitations are not found in the prior art or obvious in view of any combination thereof.

Regarding independent claim 35, the features of the multiple air quality sensors in the airflow space which is atmospherically isolated from the communication module and the data processor in combination with the remaining claim limitations are not found in the prior art or obvious in view of any combination thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863